OVERTON, Justice,
dissenting.
I dissent. I see no justifiable reason why a. defendant who is seeking a speedy trial should not at least be required to notify the assigned judge or responsible administrative judge that a demand for speedy trial has been filed and assure that the motion is calendared for appropriate hearing in accordance with the time periods we have set forth very specifically in the rules. In my view, this is not a major administrative requirement to place on a defendant. Further, such a requirement would clearly help prevent speedy trial motions from falling in the cracks and keep defendants from going free on technicalities.
We have placed very explicit time periods in the speedy trial rule, but they were not placed there to give a defendant a technical advantage. While I am a strong advocate of our speedy trial rule, it was not intended to be an administrative trap for the prosecutor that could, because of an administrative mistake by the court, result in a criminal defendant’s walking out of the courthouse without being tried on the merits. Accordingly, I would approve the state attorney’s request. It is not an unreasonable amendment to our rules.